Citation Nr: 1755432	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.

2. Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.

3. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2011, the Veteran testified at a hearing before the undersigned.  Unfortunately, the digital and audio recordings of the hearing were not transcribable and a transcript is not included in the Veteran's claims file.  The Veteran was notified in a May 2011 letter that a transcript of the hearing could not be produced.  The Veteran responded that he did not desire a second hearing.

In January 2012, the Board remanded the pending issues so that the Veteran could be afforded VA examinations as well as to obtain updated VA treatment records.  Then, in October 2012, the Board remanded the issues again for additional development.  Additionally, the Board added the issue of entitlement to a TDIU.  The additional development has occurred and the case is again before the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

VETERAN'S CONTENTIONS

The Veteran contends that he currently suffers from disabilities of the left and right ankles, both hips, and his lower back that are related to his service-connected bilateral knee osteoarthritis.  Specifically, as provided in an April 2016 statement, the Veteran contends that the service-connected arthritis in both of his knees has spread to both of his ankles, hips, and lower back.  The Veteran has stated that these current disabilities cause constant pain-including while he is sitting, standing, and walking even short distances.  The Veteran believes that the knee, ankle, hip, and low back disabilities prevent him from obtaining and maintaining gainful employment.


FINDINGS OF FACT

1. The evidence of record does not show a diagnosis of, treatment for, or complaints of a low back, hip, or ankle condition in service.  

2. The Veteran has a current low back disability.  Specifically, in an April 2016 treatment record, Dr. Xie, a private clinician at Swedish Covenant Hospital, diagnosed the Veteran with arthropathy of the lumbar facet joint, degeneration of lumbar intervertebral disc, lumbar radiculopathy, and spinal stenosis of the lumbar region.  Additionally, a January 2010 VA treatment record noted a CT scan from August 2009 revealing dorsal and lumbar spondylosis, osteophyte formation, and degenerative disc disease at the L5-S1 level.  

3. In a December 2005 VA examination, x-rays revealed degenerative disc disease at the L5-S1 region, facet joint arthroplasty, mild anterior spurring at the L4 region, bilateral knee osteoarthritis, and very mild bilateral hip osteoarthritis with trochanteric bursitis greater on the right side.  The examiner summarized that the Veteran had mild degenerative changes at the hips and lower back, but commented that he did not feel that these degenerative changes were related to the Veteran's bilateral knee condition.  The examiner did not provide a rationale for his opinion.

4. In a March 2012 VA examination, the examiner diagnosed the Veteran with mechanical low back pain syndrome and lumbar spinal stenosis.  Following the examination, the examiner opined that the Veteran's claimed low back disability was not proximately due to or a result of his service-connected bilateral knee condition.  However, in October 2012, the Board deemed this examiner's medical opinion inadequate as it was based on an inaccurate factual premise.

5. Following the October 2012 Board remand, the Veteran was afforded another VA examination regarding his low back claim in November 2015.  During this examination, the Veteran was diagnosed with lumbar degenerative joint disease.  After evaluating the Veteran, the examiner opined that it was less likely as not that the Veteran's back degenerative joint disease was caused or aggravated by his bilateral knee condition.  The examiner noted that the Veteran had a mild antalgic limp, but this limp did not cause a significant amount of stress on his lumbar spine.  The examiner then explained that the severity of the Veteran's lumbar degenerative joint disease was due to the Veteran's age and his prior 40-year career moving and repairing furniture.  After additional evidence was received and reviewed, in July 2017 an addendum VA medical opinion was issued that reiterated the conclusion and analysis from November 2015.

6. The evidence of record is devoid of a competent medical opinion positively linking the Veteran's current low back disability to his service-connected bilateral knee osteoarthritis.  

7. The Veteran has a current ankle disability.  Specifically, in a February 2012 VA examination, the Veteran was diagnosed with degenerative arthritis of both ankles.  Additionally, a February 2017 VA treatment record noted that the Veteran had chronic knee and ankle pain

8. Following the above-mentioned February 2012 VA examination for his ankles, a VA examiner opined that the Veteran's diagnosed bilateral ankle disability was less likely than not proximately due to or the result of his service-connected bilateral knee condition.  But, in October 2012, the Board stated that this examiner's medical opinion inadequate as it was based on an inaccurate factual premise.

9. Subsequent to the October 2012 Board remand, the Veteran was provided another VA examination in regard to his ankle claim in November 2015.  During this examination, the Veteran was diagnosed with osteoarthritis of both ankles.  The examiner then opined that it was less likely than not that the diagnosed ankle disability was caused by or aggravated by the service-connected bilateral knee condition.  The examiner explained that the Veteran's antalgic gait caused by knee degenerative joint disease did not cause excessive, chronic ankle strain.  Further, the examiner stated that mild ankle degenerative joint disease was common in a person of the Veteran's age and in someone who had worked for 40 years in manual labor.  A July 2017 VA addendum opinion reiterated the conclusion and analysis from November 2015.

10. The evidence of record is devoid of a competent medical opinion positively linking the Veteran's current bilateral ankle disability to his service-connected bilateral knee osteoarthritis.  

11. The Veteran suffers from a current bilateral hip disability.  Specifically, a January 2010 VA treatment record noted that an August 2009 CT scan revealed mild degenerative joint disease of the bilateral hips, somewhat more prominently on the right side.  Likewise, x-rays recorded in a September 2005 VA treatment record displayed minimal-to-moderate degenerative joint disease of the bilateral hips.

12. Despite the hip diagnoses discussed immediately above, during a March 2012 VA examination, the examiner stated that the Veteran did not suffer from a current hip disability.  Rather, the examiner stated that the Veteran's reported right hip pain was pain radiating from his lower back and not from a primary hip pathology.

13. During a November 2015 VA examination, the Veteran was diagnosed with osteoarthritis of both hips.  The examiner then opined that it was less likely than not that the Veteran's current bilateral hip disability was caused or aggravated by his service-connected bilateral knee condition.  In support of this opinion, the examiner explained that antalgic gait caused by knee degenerative joint disease did not cause excessive, chronic hip strain.  Further, the examiner stated that mild hip degenerative joint disease was common in a person of the Veteran's age and in someone who had worked for 40 years in manual labor.  A VA addendum opinion issued in July 2017 reiterated the opinion and analysis provided in November 2015.

14. The evidence of record is devoid of a competent medical opinion positively linking the Veteran's current bilateral hip disability to his service-connected bilateral knee osteoarthritis.  

15. Currently, the Veteran is service-connected and receiving disability ratings for osteoarthritis of the right and left knees as well as limited extension and instability of the left knee.  His current combined disability rating is 50 percent.  
 

CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017).

4. The criteria to establish entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

As indicated above, the Board finds service connection for a low back disability, a bilateral ankle disability, and a bilateral hip disability is not warranted.  Accordingly, the Board will deny the Veteran's claims.

Generally, establishing service connection requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Additionally, relevant to the instant case, service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Here, the Board finds that the Veteran meets the first and second requirements for secondary service connection for his low back, ankle, and hip claims-i.e., a current disability and a current service-connected disability.  However, the record is devoid of competent medical opinions providing a positive causal relationship between the Veteran's current low back, bilateral ankle, and bilateral hip disabilities and his service-connected knees.  Indeed, the only competent medical opinions of record are those from November 2015 and July 2017 stating that the Veteran's claimed current disabilities were not caused or aggravated by his service-connected bilateral knee osteoarthritis.

In relying on the November 2015 VA examiner's negative medical opinion-as well as the July 2017 addenda-the Board finds them adequate for adjudicative purposes.  Generally, a medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the November 2015 VA examiner reviewed the Veteran's entire electronic claims file and conducted a comprehensive interview to understand the full scope of the Veteran's disability picture.  Next, the examiner provided clear diagnoses and descriptions of the Veteran's disabilities.  Lastly, the examiner supported his opinions with analysis that contemplated and considered the Veteran's medical history and lay statements.  Additionally, the July 2017 addenda were only produced after reviewing information received after November 2015.

In making these determinations, the Board is cognizant that the Veteran has provided his own opinion that his current low back, ankle, and hip disabilities were related to his service-connected bilateral knee condition.  However, the Board respectfully disagrees as, although he may report things that he observes and experiences, he has not demonstrated that she possesses the medical knowledge and training to provide an opinion regarding the cause of his current low back, ankle, and hip disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Accordingly, for the above reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current low back, ankle, and hip disabilities are related to service.  As such, the claims will be denied.

TDIU 

As indicated above, the Board finds that the Veteran has not satisfied the criteria for entitlement to a TDIU.  As such, the claim will be denied.

In making this determination, the Board first acknowledges that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 .  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, it is ratable at 60 percent or more, and that if there are two or more such disabilities, at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Currently, the Veteran is service connected for osteoarthritis of both knees as well as limited extension and instability of the left knee.  His current combined disability rating is 50 percent.  Accordingly, the Veteran does not meet the schedular requirements for TDIU as he does not have (1) one service-connected disability rated at least 60 percent, or (2) one service-connected disability rated at least 40 percent with additional service-connected disabilities sufficient to bring his combined disability rating to 70 percent or more.  As such, the Veteran's TDIU claim will be denied at this time.


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral hip disability is denied.

A TDIU is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


